In the United States Court of Federal Claims
                                        No. 21-2342C
                                    (Filed: April 15, 2022)
                                NOT FOR PUBLICATION

                                             )
    J. WICKRAMARATNA and                     )
    TEXEL ENGINEERING LTD,                   )
                                             )
                      Plaintiffs,            )
                                             )
          v.                                 )
                                             )
    THE UNITED STATES,                       )
                                             )
                      Defendant.             )
                                             )

J. Wickramaratna, Worthing, West Sussex, United Kingdom, pro se.

Jana Moses, Civil Division, United States Department of Justice, Washington, D.C., for
Defendant.

                                 OPINION AND ORDER

SOLOMSON, Judge.

       In this case, pro se Plaintiff, J. Wickramaratna, asserts a bevy of tort, criminal, and
constitutional claims against various parties, including the President of the United States,
various members of Congress, former and current government officials, and numerous
public figures.

      For the reasons explained below, the Court dismisses, sua sponte, Plaintiff’s
complaint for lack of subject-matter jurisdiction and failure to state a claim, pursuant to
Rules 12(b)(1), 12(b)(6),1 and 12(h)(3) of the Rules of the United States Court of Federal
Claims (“RCFC”).




1The Court may dismiss a complaint sua sponte pursuant to RCFC 12(b)(1) or RCFC 12(b)(6). See
discussion infra Section III.
I.     PROCEDURAL HISTORY

       On December 27, 2021, Plaintiff, a resident of Worthing, West Sussex, United
Kingdom, proceeding pro se, filed a complaint against Defendant, the United States, in
this Court. ECF No. 1 (“Compl.”). On December 30, 2021, the Court stayed this action to
evaluate it, sua sponte, for probable lack of jurisdiction, pursuant to RCFC 12(h)(3), and
ordered Plaintiff to pay the outstanding filing fee or file a motion to proceed in forma
pauperis (“IFP”). ECF No. 6. On January 11, 2022, Plaintiff filed an IFP motion, ECF No. 7,
which this Court granted, ECF No. 8. On January 18, 2022, Plaintiff filed, by leave of this
Court, documents titled “Complaint – Addendum 1” and “Motions – Procedures.” ECF
No. 10 (“Add.”); ECF No. 11 (“Pl. Mots.”). That same day, Plaintiff submitted an
additional document, which the Court rejected, citing “no provision in the rules for the
filing of the item.” ECF No. 12. On January 24, 2022, and March 7, 2022, Plaintiff
submitted two additional documents, which the Court also rejected, as the documents
were “substantially similar” or “duplicate” filings, respectively, to those already filed.
ECF Nos. 13, 16.

II.    FACTUAL BACKGROUND2

       Plaintiff predicates her complaint on a bizarre string of allegations. For example,
she claims “Speaker Nancy Pelosi . . . tr[ied] to claw my eyes out,” Kellyanne Conway
“use[d] EMF weapons to choke me for 109 days,” and “Joe Biden, [Alexandria Ocasio-
Cortez], and Nancy Pelosi . . . attacked my whole head in a jealous rage, including
chocking [sic], for 17 days and counting.” Compl. at 13, 34. The Court nevertheless will
summarize Plaintiff’s complaint and assess whether she states some cognizable claim
within this Court’s jurisdiction.

       Plaintiff alleges she “first connected” with President Trump via Twitter “at the
start of the 2016 Republican primaries.” Compl. at 4. Plaintiff further avers that she
“re-connected” with President Trump “about May 2018,” and had a romantic
relationship with him. Id. Plaintiff asserts that this alleged romantic relationship with
the forty-fifth president drew the ire of “a rogue group of people.”3 Id. at 5–6, 9, 13–16,
19, 21, 23, 30, 32. According to Plaintiff, her relationship with President Trump
threatened these individuals, as they wanted President Trump to remain solely
romantically involved with Representative Alexandria Ocasio-Cortez. Id. at 5–6, 13–15,

2 For the purposes of evaluating jurisdiction, the facts alleged in Plaintiff’s complaint and other
filings are assumed to be true and do not constitute factual findings by the Court. See Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 555 (2007); Am. Bankers Ass’n v. United States, 932 F.3d 1375, 1380
(Fed. Cir. 2019).
3These “rogue” persons include employees of the Department of State, Department of Justice,
and Department of Defense, members of Congress, and President Joe Biden, among others.
Compl. at 1, 35–36.


                                                2
18, 28, 30, 32; Add. ¶ 20. Plaintiff asserts that former Secretary of State Mike Pompeo
contacted the Prime Ministers of the United Kingdom and Australia, and the North
Korean dictator, Kim Jong-un, in a strategic effort to thwart her relationship with
President Trump. Compl. at 15–16, 17. Plaintiff further alleges that because of the
animosity against her, Mike Pompeo blocked the United States from funding Iran, the
World Bank, and the World Health Organization. Id. at 16, 24.

        In her 39-page complaint and 26-page addendum, Plaintiff alleges defamation,
employment discrimination, infringement of constitutional rights, and violations of the
Federal Tort Claims Act and the Alien Tort Claims Act. Compl. at 1–4, 6, 7, 14–16, 19, 23
(alleging “constitutional deprivation of [her] liberty,” violations of the First and Fifth
Amendment, and “[v]iolation of [c]onstitutional [r]ights under 42 USC § 1983”); Add.
¶¶ 10, 17, 20. In addition, she claims to be the victim of a laundry list of criminal acts,
including assault, stalking, torture, grievous bodily harm, conspiracy to murder, bribery,
blackmail, fraud, human rights abuse, “criminal harassment,” “[m]odern-day slavery,”
“breaking and entering,” theft, and “abuse of office.” Compl. at 1, 4, 6–9, 14–17, 20, 29–
31, 33–35; Add. ¶¶ 14, 19, 20, 22, 23. She contends that “rogue Federal agents” are hurting
her and her company, Texel Engineering Ltd, by conspiring to harm her work and health,
and that these actors are attempting to murder her. Compl. at 1–2, 13–17, 23, 28, 33, 35.
Aside from being “hunted, stalked, threatened, criminally harassed, maligned, and
slandered day in day out” by various public figures including Mick Mulvaney, Mike
Pompeo, Lindsey Graham, and Alexandria Ocasio-Cortez, id. at 15, Plaintiff alleges that
these individuals interfered with her medical treatment by preventing doctors from
treating her and hindering her access to prescription medication, id. at 21–22, 24, 28.
Plaintiff also claims breach of contract “under the Tucker Act.” Id. at 2–3. According to
Plaintiff, “rogue Federal persons” have undermined several of her company’s bids for
defense contracts with the United Kingdom to which the United States was a party. Id.
at 2–3, 7–8, 11, 17–19; Add. ¶ 23.

       To remedy her alleged injuries, Plaintiff seeks the following monetary damages:
(1) $2 million for “healthcare and security,” Compl. at 11; Pl. Mots. at 3;4 (2) “$1 million
per month . . . for pain and suffering and health deterioration,” Compl. at 12; and
(3) $55.96 billion for “damages done by” an exhaustive list of individuals, id. at 36.

       Plaintiff also seeks the following equitable and injunctive relief: (1) appointment
as “a non-financial guardian to watch over” former President Trump’s “well-being and
freedom,” Compl. at 37; (2) “all actions imprisoning and restricting [President Trump’s]
freedom to be removed,” Pl. Mots. at 3; (3) “all persons . . . restricting and imprisoning
[President Trump] . . . to be removed from office . . . [and] Trump premises,” id. at 3–4;

4In her “Motions – Procedures” filing, Plaintiff changes this request to two million pounds. Pl.
Mots. at 3. The Court, however, assumes that Plaintiff seeks monetary relief in the form of dollars,
as it is the currency cited in her original complaint.


                                                 3
(4) “all . . . actions and communications in the name of Donald J[.] Trump which are being
forced on [him to] be stopped,” id.; (5) President Trump’s “adult children be appointed
to be joint guardians of his person, properties, and wealth, alongside [him],” id. at 4;
(6) “an interim injunction and a permanent restraining order stopping harassment,
stalking, menacing, privacy and human rights violation[s], and ‘devastation’ of
[Plaintiff’s] business and work,” Compl. at 12; and (7) “the removal of the following staff
and officers from office”: (i) “Staff in the Office of the 45th President”; (ii) Kellyanne
Conway; (iii) President Joe Biden; (iv) Rep. Nancy Pelosi; (v) Rep. Alexandria Ocasio-
Cortez; (vi) Sen. Bernie Sanders; (vii) Sen. Chuck Schumer; (viii) Rep. Lindsay Graham;
and (ix) “White House press secretary for Joe Biden,” id. at 12, 35–36.

       In addition, Plaintiff requests the following relief by way of either judicial
intervention or monetary damages: (1) to award her the “UK MOD contracts,” or, in the
alternative, “$2 billion in compensation,” Compl. at 11; (2) “a 7-year appointment as the
CTO of Trump Organisation . . . and an introduction to his literary agent,” or, in the
alternative, “$19 million in compensation,” id. at 12; (3) “that the courts order the Trump
administration to . . . charge . . . [Alexandria] Ocasio-Cortez,” or, in the alternative, “$1
million per every year for up to 10 years,” id.

       Finally, Plaintiff moves to proceed under seal, to proceed under a pseudonym, to
participate in court proceedings via teleconference, for assistance with travel documents,
and for pro bono representation. Compl. at 3, 10, 11; Pl. Mots. at 1–2, 5.

III.   JURISDICTION AND STANDARD OF REVIEW

       Plaintiff is proceeding pro se, and this Court holds a pro se plaintiff’s pleadings to
“less stringent standards.” Haines v. Kerner, 404 U.S. 519, 520 (1972) (per curiam).
Nevertheless, “even pro se plaintiffs must persuade the Court that jurisdictional
requirements have been met.” Hale v. United States, 143 Fed. Cl. 180, 184 (2019) (citing
Bernard v. United States, 59 Fed. Cl. 497, 499, aff’d, 98 F. App’x 860 (Fed. Cir. 2004)). “It is
well-established that the plaintiff bears the burden of establishing the court’s jurisdiction
by a preponderance of the evidence.” Brandt v. United States, 710 F.3d 1369, 1373 (Fed.
Cir. 2013) (citing Taylor v. United States, 303 F.3d 1357, 1359 (Fed. Cir. 2002)). In the
absence of subject-matter jurisdiction, the Court “must dismiss the claim.” See Kissi v.
United States, 493 F. App’x 57, 58 (Fed. Cir. 2012) (citing RCFC 12(h)(3)).

        “The jurisdiction of the Court of Federal Claims is defined by the Tucker Act,
which gives the Court authority to render judgment on certain monetary claims against
the United States.” RadioShack Corp. v. United States, 566 F.3d 1358, 1360 (Fed. Cir. 2009)
(citing 28 U.S.C. § 1491(a)(1)). The Tucker Act provides this Court with jurisdiction to
decide “actions pursuant to contracts with the United States, actions to recover illegal
exactions of money by the United States, and actions brought pursuant to
money-mandating statutes, regulations, executive orders, or constitutional provisions.”


                                               4
Roth v. United States, 378 F.3d 1371, 1384 (Fed. Cir. 2004) (citing 28 U.S.C. § 1491(a)(1)).
The Tucker Act, however, “does not create a substantive cause of action.” Fisher v. United
States, 402 F.3d 1167, 1172 (Fed. Cir. 2005) (en banc). “[A] plaintiff must [also] identify a
separate source of substantive law that creates the right to money damages.” Id. (citing
United States v. Mitchell, 463 U.S. 206, 216 (1983)). Moreover, “[n]ot every claim invoking
the Constitution, a federal statute, or a regulation is cognizable under the Tucker Act.”
Mitchell, 463 U.S. at 216. With respect to “money-mandating” claims, the plaintiff must
identify a law that “can fairly be interpreted as mandating compensation by the Federal
Government for the damage sustained.” Eastport S. S. Corp. v. United States, 372 F.2d 1002,
1009 (Ct. Cl. 1967).

        To proceed with a complaint, a litigant must allege plausible facts to state a claim
within this Court’s jurisdiction. Perry v. United States, 149 Fed. Cl. 1, 11 (2020) (citing Crow
Creek Sioux Tribe v. United States, 900 F.3d 1350, 1354–55 (Fed. Cir. 2018)) (discussing the
pleading standard established in Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007),
and Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)), aff’d, 2021 WL 2935075 (Fed. Cir. July 13,
2021). Under this standard, pro se litigants must allege “plausible” facts sufficient to
satisfy both the requirements of subject-matter jurisdiction and the necessary elements of
a claim as a matter of law for which relief may be granted. See id.5

       Pro se or not, the Court has a duty to consider whether a complaint satisfies the
jurisdictional prerequisites and the pleading requirements of this Court. Accordingly,
the Court evaluates sua sponte whether it possesses jurisdiction over Plaintiff’s claims,
pursuant to RCFC 12(h)(3), and whether Plaintiff has sufficiently stated a claim upon
which relief can be granted. See Folden v. United States, 379 F.3d 1344, 1354 (Fed. Cir. 2004)
(“Subject-matter jurisdiction may be challenged at any time by the parties or by the court
sua sponte.”); Anaheim Gardens v. United States, 444 F.3d 1309, 1315 (Fed. Cir. 2006) (“The
[Court of Federal Claims] may dismiss sua sponte under [RCFC] 12(b)(6), provided that
the pleadings sufficiently evince a basis for that action.”); see also Res. Recycling Corp. v.

5 Where, as here, a foreign national is suing the United States, he or she faces an additional
prerequisite before bringing suit in this Court. Foreign nationals may seek recourse in this Court
only if their country of origin “accords to citizens of the United States the right to prosecute claims
against their government in its courts.” 28 U.S.C. § 2502. This Court’s predecessor, the United
States Court of Claims, found that the United States has reciprocity with Great Britain. Brodie v.
United States, 62 Ct. Cl. 29, 46 (1926) (“The true test is . . . whether the doors of British courts are
open to American citizens for the prosecution of ‘claims’ against the Crown”); see also Carlisle v.
United States, 83 U.S. 147, 156 (1872) (relying on United States v. O’Keefe, 78 U.S. 178, 184 (1870), to
affirm British reciprocity); Pollen v. United States, 85 Ct. Cl. 673, 681–82 (1937) (discussing Brodie
and proper application of the reciprocity statute). The Court, however, has not recently
addressed whether the United Kingdom “accords to citizens of the United States the right to
prosecute claims against” the Crown. 28 U.S.C. § 2502. Regardless, the Court need not address
this issue because, as discussed infra, Plaintiff’s complaint must be dismissed for lack of subject-
matter jurisdiction and failure to state a claim for which relief may be granted.


                                                   5
United States, 56 Fed. Cl. 612, 615 (2003) (“[A] motion to dismiss for lack of subject matter
jurisdiction under [RCFC] 12(b)(1)[] may be raised by the court sua sponte at any time.”).

IV.    PLAINTIFF’S CLAIMS ARE ALL EITHER OUTSIDE THIS COURT’S
       JURISDICTION OR MUST BE DISMISSED FOR FAILURE TO STATE A
       CLAIM AS A MATTER OF LAW UPON WHICH RELIEF CAN BE GRANTED

       A. Plaintiff’s Claims Against Parties Other Than the United States Are Not
          Within This Court’s Jurisdiction

        The Tucker Act limits this Court’s jurisdiction to claims against the United States.
See Double Lion Uchet Express Tr. v. United States, 149 Fed. Cl. 415, 420 (2020) (“[I]n the
Court of Federal Claims, ‘the only proper defendant . . . is the United States, not its
officers, nor any other individual.’” (alteration in original) (quoting Stephenson v. United
States, 58 Fed. Cl. 186, 190 (2003))). Accordingly, this Court has no jurisdiction to hear
Plaintiff’s claims against individual federal employees. See Pikulin v. United States, 97 Fed.
Cl. 71, 75 (2011) (barring “claims against individual federal government officials”).
Furthermore, to the extent that Plaintiff asserts claims against private parties, this Court
also has no jurisdiction. See Moore v. Pub. Defs. Off., 76 Fed. Cl. 617, 620 (2007) (“When a
plaintiff’s complaint names private parties, or local, county, or state agencies, rather than
federal agencies, this court has no jurisdiction to hear those allegations.”). Thus, this
Court must dismiss Plaintiff’s complaint in its entirety for lack of subject-matter
jurisdiction because it states no cause of action against the United States.

       B. Plaintiff’s Tort Claims Are Not Within This Court’s Jurisdiction

        Concerning Plaintiff’s tort claims, “[t]he plain language of the Tucker Act excludes
from the Court of Federal Claims jurisdiction claims sounding in tort.” Rick’s Mushroom
Serv., Inc. v. United States, 521 F.3d 1338, 1343 (Fed. Cir. 2008) (citing 28 U.S.C. § 149l(a)(l));
see also LeBlanc v. United States, 50 F.3d 1025, 1030 (Fed. Cir. 1995) (“The short answer is
that these are tort claims, over which the Court of Federal Claims has no jurisdiction.”);
Rohland v. United States, 136 Fed. Cl. 55, 65 (2018) (“[J]urisdiction over tort claims against
the federal government lies exclusively in federal district courts.”); Del Rio v. United States,
87 Fed. Cl. 536, 540 (2009) (barring claims under the Federal Tort Claims Act); Zhao v.
United States, 91 Fed. Cl. 95, 100 n.6 (2010) (recognizing that the Court lacks jurisdiction
to hear Alien Tort Claims Act claims). Plaintiff’s tort claims, thus, must be dismissed.

       C. Plaintiff’s Criminal Claims Are Not Within This Court’s Jurisdiction

       To the extent that Plaintiff seeks to hold the United States liable for criminal acts
such as assault, stalking, torture, conspiracy to murder, blackmail, human rights abuse,
“modern-day slavery,” and theft, this Court also lacks jurisdiction over such claims. See
Jones v. United States, 440 F. App’x 916, 918 (Fed. Cir. 2011) (noting that the Court of


                                                6
Federal Claims “has no jurisdiction over criminal matters generally” (citing 28 U.S.C.
§ 1491)). Furthermore, this Court may not “adjudicate any claims whatsoever under the
federal criminal code.” Joshua v. United States, 17 F.3d 378, 379 (Fed. Cir. 1994). Therefore,
Plaintiff’s claims concerning criminal acts must be dismissed.

       D. Plaintiff’s Constitutional Claims Are Not Within This Court’s Jurisdiction

       Plaintiff’s constitutional claims also fail to satisfy this Court’s jurisdictional
requirements. The Court does not have subject-matter jurisdiction to decide due process
claims, actions arising under 42 U.S.C. § 1983, or claims based on the First Amendment.
See Crocker v. United States, 125 F.3d 1475, 1476 (Fed. Cir. 1997) (finding that the Court of
Federal Claims has no jurisdiction to hear due process claims under the Fifth
Amendment); Jefferson v. United States, 104 Fed. Cl. 81, 89 (2012) (“[T]he court does not
have subject matter jurisdiction over actions arising under sections of the Civil Rights
Acts, including 42 U.S.C. § 1983, § 1985, and § 1988.”); United States v. Connolly, 716 F.2d
882, 886–87 (Fed. Cir. 1983) (finding no jurisdiction based on First Amendment).
Plaintiff’s constitutional claims must, therefore, be dismissed.

       E. Plaintiff’s Complaint Fails Either to State a Contract Claim Within This
          Court’s Jurisdiction or to State a Claim as a Matter of Law Upon Which Relief
          Can Be Granted

        First, as a threshold matter, Plaintiff alleges that she is suing not only on behalf of
herself, but also on behalf of her company, Texel Engineering Ltd. Compl. at 1, 3; see also
Add. ¶ 23. However, given that Plaintiff is not an attorney and is proceeding pro se,
Plaintiff “may not represent a corporation, entity, or any other person in proceedings
before this court.” RCFC 83.1(a)(3). Thus, Plaintiff may not represent her company,6 and
the breach of contract claim, to the extent asserted on behalf of Texel Engineering Ltd,
must be dismissed. See Brewer v. United States, 150 Fed. Cl. 248, 250 (2020) (“Violation of
[RCFC 83.1(a)(3)] is grounds for dismissal of a complaint for lack of prosecution pursuant
to RCFC 41(b).”); Indus. Supplies, LLC v. United States, 144 Fed. Cl. 290, 293 (2019)
(prohibiting the owner of a limited liability company from representing the company on
a pro se basis).

       Second, although breach of contract claims often fall within this Court’s
jurisdiction, the “[d]etermination of [this Court’s] jurisdiction starts with the complaint,
which must be well-pleaded in that it must state the necessary elements of the plaintiff’s

6 Texel Engineering Ltd is a private limited company. See Texel Engineering Ltd, Companies
House, https://find-and-update.company-information.service.gov.uk/company/10540959 (last
visited Mar. 16, 2022) (identifying Texel Engineering Ltd as a “[p]rivate limited [c]ompany”). A
“private limited company” is a type of limited liability company in the United Kingdom. See
3 Andrew F. Simpson, World Online Business Law § 45:43 (2010).


                                               7
claim.” Holley v. United States, 124 F.3d 1462, 1465 (Fed. Cir. 1997). “Conclusory
allegations of law and unwarranted inferences of fact do not suffice to support a claim.”
Bradley v. Chiron Corp., 136 F.3d 1317, 1322 (Fed. Cir. 1998). Here, Plaintiff has not alleged
any “plausible” facts supporting her conclusory allegation of breach of contract.
Accordingly, the Court lacks subject-matter jurisdiction over her contract claim.

        Third, mere legal conclusions employing the right words to create a putative
jurisdictional hook are pretextual and cannot create jurisdiction where none exists. See
Lewis v. United States, 70 F.3d 597, 603 (Fed. Cir. 1995) (“[A] complaint alleging that the
plaintiff has a right to relief on a ground as to which the court has jurisdiction raises a
question within the court’s subject matter jurisdiction as long as the asserted basis of
jurisdiction is not pretextual, i.e., as long as the jurisdictional ground asserted in the
complaint does not ‘appear[] to be immaterial and made solely for the purpose of
obtaining jurisdiction.’” (quoting The Fair v. Kohler Die & Specialty Co., 228 U.S. 22, 25
(1913))). Thus, Plaintiff “cannot invoke this Court’s jurisdiction to adjudicate [her]
grievances merely by invoking Tucker Act language, such as ‘contract.’” Perry, 149 Fed.
Cl. at 17. Additionally, several times throughout Plaintiff’s complaint, Plaintiff
contradicts her purported assertion that there was a contract. In particular, Plaintiff
represents that her company, Texel Engineering Ltd, placed a bid but failed to secure a
government contract. Compl. at 3, 17–19. Considering the contradictory nature of her
complaint, and the lack of any factual evidence supporting the existence of a contract
with the government, see RCFC 9(k) (“In pleading a claim founded on a contract . . . a
party must identify the substantive provisions of the contract . . . on which the party
relies.”), it is clear that Plaintiff alleges breach of contract merely as a ruse to access
jurisdiction.7

       Fourth, even if this Court had subject-matter jurisdiction over Plaintiff’s breach of
contract claim, the Court finds that Plaintiff fails to state a claim as a matter of law for
which relief may be granted. See Perry, 149 Fed. Cl. at 10–11, 20 (holding that in addition
to the Court’s dismissing pro se plaintiff’s contract claim pursuant to RCFC 12(b)(1), to
protect judicial resources, the Court should also dismiss the claim pursuant to RCFC
12(b)(6), thereby implicating res judicata). For a complaint to survive a dismissal pursuant

7 In that regard, Plaintiff compares her circumstances to that of Amazon Web Services, Inc.
Specifically, Plaintiff alleges that her “AI Engineering system bid” was “reject[ed]” in “the same
way” that the “Amazon Pentagon Jedi bid” was “blocked.” Compl. at 18; cf. Amazon Web
Servs., Inc. v. United States, 153 Fed. Cl. 602, 604 (2021) (describing plaintiff’s claim that “President
Trump repeatedly made clear to the highest echelons of [the DOD], including those directly
responsible for overseeing the JEDI award, his desire that [plaintiff] not receive the JEDI
Contract” and “that [the DOD] . . . succumb[ed] to presidential pressure to steer the JEDI Contract
away from [plaintiff]” (alteration in original) (citation omitted)). To the extent Plaintiff intends
to assert a claim pursuant to 28 U.S.C. § 1491(b), however, Plaintiff alleges no plausible facts
supporting the assertion that a particular bid or proposal was rejected due to arbitrary, capricious,
or unlawful government action.


                                                   8
to RCFC 12(b)(6), the complaint must contain “plausible factual assertions,” as conclusory
legal statements are insufficient. Id. at 19–20. Furthermore, the “factual assertions [must],
if true, . . . entitle the plaintiff to the claimed relief as a matter of law.” Id. at 20 (citing
Welty v. United States, 926 F.3d 1319, 1323 (Fed. Cir. 2019)). “[A] complaint must allege
facts ‘plausibly suggesting (not merely consistent with)’ a showing of entitlement to
relief.” Acceptance Ins. Cos., Inc. v. United States, 583 F.3d 849, 853 (Fed. Cir. 2009) (quoting
Twombly, 550 U.S. at 557). “Put differently, pursuant to RCFC 12(b)(6), a plaintiff must
plead facts demonstrating all of the elements of a contract with the government —
namely, ‘a mutual intent to contract, including an offer, an acceptance, and consideration’
exchanged with a government official having actual authority to contract.” Perry, 149
Fed. Cl. at 20 (quoting Trauma Serv. Grp. v. United States, 104 F.3d 1321, 1326 (Fed. Cir.
1997)).

        Here, Plaintiff has failed to allege any facts even suggesting the possibility that she
had either an express or an implied-in-fact contract with the government. She merely
asserts a legal conclusion — that there was a contract — without alleging even a modicum
of plausible facts indicating the requisite elements of a contract or that a government
official had any authority to contract with her company. See Perry, 149 Fed. Cl. at 20.
Thus, Plaintiff’s complaint “fails to ‘elevate a claim for relief to the realm of plausibility’
as required by RCFC 12(b)(6).” Id. (quoting Laguna Hermosa Corp. v. United States, 671
F.3d 1284, 1288 (Fed. Cir. 2012)). Having failed to allege any requisite facts to support her
claim, Plaintiff fails to state a claim as a matter of law for which relief may be granted.

V.     PLAINTIFF’S REMAINING CLAIMS ARE FRIVOLOUS

        Although the Court generally assumes the truth of the allegations in a complaint,
see Twombly, 550 U.S. at 555, the Court “is required to dismiss a frivolous complaint from
a litigant who is proceeding in forma pauperis,” Taylor v. United States, 568 F. App’x 890,
891 (Fed. Cir. 2014) (citing 28 U.S.C. § 1915(e)(2)(B)). A complaint is frivolous “if the
alleged facts present ‘fantastic’ or ‘delusional’ scenarios.” Perry, 149 Fed. Cl. at 36
(quoting Taylor, 568 F. App’x at 891).

       In her complaint, Plaintiff chronicles a fantastical tale where President Trump,
Alexandria Ocasio-Cortez, and herself are engaged in a love triangle. Compl. at 4–5, 7,
13; Add. ¶ 20. The particularities of her allegations — the wide-ranging allegations
arising in tort, constitutional, and criminal law — all revolve around the same absurd
supposition: federal employees, including members of the Department of State,
Department of Justice, and Congress are all involved in some bizarre conspiracy to
obstruct her romantic relationship with President Trump. See Compl. at 8–9, 13–15, 19–
20, 26, 28, 30, 32. Plaintiff’s allegations are frivolous because “the factual allegations
asserted are so unbelievable that there is no need for an evidentiary hearing to determine




                                               9
their veracity.” Taylor, 568 F. App’x at 891.8 Given that “a finding of factual frivolousness
is appropriate when the facts alleged rise to the level of the irrational or the wholly
incredible,” Denton v. Hernandez, 504 U.S. 25, 33 (1992), the Court holds that Plaintiff’s
complaint must be dismissed.

VI.    THIS COURT LACKS JURISDICTION TO ENTERTAIN PLAINTIFF’S
       REQUESTS FOR EQUITABLE AND INJUNCTIVE RELIEF

       In addition to her monetary claims, Plaintiff seeks equitable and injunctive relief.
This Court generally does not have the power to grant such relief outside of nonmonetary
claims pursuant to the Contract Disputes Act or procurement challenges pursuant to 28
U.S.C. § 1491(b). See Treviño v. United States, 557 F. App’x 995, 998 (Fed. Cir. 2014)
(holding that “the [Court of Federal Claims] does not have jurisdiction over . . . claims for
injunctive relief”); Brown v. United States, 105 F.3d 621, 624 (Fed. Cir. 1997) (“The Tucker
Act does not provide independent jurisdiction over . . . claims for equitable relief.” (citing
United States v. King, 395 U.S. 1, 2–3 (1969))). Therefore, to the extent that Plaintiff seeks
judicial intervention by ways other than monetary damages, her complaint must be
dismissed.

VII.   CONCLUSION

       For the reasons explained above, the Court hereby DISMISSES Plaintiff’s
complaint. The Clerk shall enter JUDGMENT for the government. Furthermore, the
Court DISMISSES AS MOOT Plaintiff’s motion to proceed under seal, Plaintiff’s motion
to proceed under a pseudonym, Plaintiff’s motion to participate in court proceedings via
teleconference, Plaintiff’s motion for assistance with travel documents, and Plaintiff’s
motion for pro bono representation.

       IT IS SO ORDERED.

                                                               s/ Matthew H. Solomson
                                                               Matthew H. Solomson
                                                               Judge



8Plaintiff’s prior filings in federal district court also weigh against the veracity of her accusations.
See Grant v. United States, 129 Fed. Cl. 790, 793 (2017) (frivolous claim warranted dismissal,
considering that plaintiff “brought strikingly similar claims in other federal courts that were
found to be frivolous and dismissed”). Prior to filing suit in this Court, Plaintiff filed similar
fantastical claims in the United States District Court for the District of Columbia, which were
subsequently dismissed. See, e.g., Compl., Wright v. Trump, No. 19–3353 (D.D.C. Nov. 4, 2019),
ECF No. 1; Order at 3, Wright v. Trump, No. 21–93 (D.D.C. June 29, 2021), ECF No. 1 (noting
Plaintiff’s “vague and fantastical accusations”).


                                                  10